Exhibit 10.1

STRICTLY CONFIDENTIAL

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March16, 2006, by and
between Intelsat, Ltd. (the “Company”), Intelsat Holdings, Ltd., a Bermuda
corporation (“Parent”), and Jeffrey P. Freimark (the “Executive”).

In consideration of the premises and mutual covenants contained herein
(including, without limitation, the Company’s employment of the Executive, and
the Executive’s departure from his present position and acceptance of employment
with the Company and the advantages and benefits thereby inuring to the Company
and the Executive) and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged by each party hereto,
the parties hereby agree as follows:

1. Effectiveness of Agreement and Employment of the Executive.

1.1 Effectiveness of Agreement. This Agreement shall become effective upon
execution by the parties.

1.2 Employment by the Company. The Company hereby employs the Executive pursuant
to the terms of this Agreement, and the Executive hereby accepts such
employment, commencing on March 23, 2006 (the “Effective Date”). At such time
after the Effective Date as the Company’s current Acting Chief Financial Officer
resigns his positions with the Company and with Parent, the Executive shall
become Executive Vice President and Chief Financial Officer of the Company and
of Parent. During the Employment Period (as defined in Section 3), the Executive
shall directly and exclusively report to, and perform such duties and services
for the Company (including supervising the Company’s investment in its
subsidiaries and affiliates (such subsidiaries and affiliates, collectively,
“Affiliates”)) as may be designated from time to time by, the Company’s Chief
Executive Officer. During the Employment Period, the Executive shall devote all
of his business time and attention to his employment under this Agreement;
provided, however, that, subject to the provisions of Sections 5.1 and 5.3, the
Executive may continue to serve as a non-executive director on the board of
directors of two companies (other than the Company and its Affiliates) during
the Employment Period, unless the Executive obtains the prior written consent of
the Company to serve as a non-executive director on any other board of
directors. The Executive acknowledges that he shall be required to travel on
business in connection with the performance of his duties hereunder.

1.3 Location. During the Employment Period, the Executive’s principal place of
employment shall be Washington, D.C.; provided, that it is the parties’ current
intention that the Executive will spend an appropriate amount of time working at
the Company’s headquarters, currently located in Bermuda, in order to fulfill
his duties.

2. Compensation and Benefits.

2.1 (a) Salary. During the Employment Period, the Company shall pay the
Executive for services during his employment under this Agreement a base salary
of no less than the annual rate of five-hundred twenty-five thousand ($525,000)
dollars (“Base Salary”). The Base Salary received by the Executive shall be
reviewed by the Compensation Committee of the Board of the Company and,
following an initial public offering of the Company or a direct or



--------------------------------------------------------------------------------

indirect subsidiary or parent of the Company, the Compensation Committee of the
Board of the Company or such parent or subsidiary the equity securities of which
are to be publicly-traded pursuant to such initial public offering (such
applicable committee, the “Compensation Committee”) no less frequently than
annually. Any and all increases to the Executive’s Base Salary shall be
determined by the Compensation Committee, in its sole discretion. During the
Employment Period, such Base Salary shall be payable in equal biweekly
installments pursuant to the Company’s customary payroll policies in force at
the time of payment, less any required or authorized payroll deductions. The
Base Salary may be increased, but not decreased, during the Employment Period.

(b) Annual Bonus. For each fiscal year during the Employment Period, the
Executive shall be eligible to receive an annual discretionary bonus (the
“Target Bonus”) with a maximum amount up to sixty-five percent (65%) of his Base
Salary, subject to his satisfaction of objective performance criteria that have
been pre-established by the Compensation Committee in a manner consistent with
those of other senior executives of the Company. For each fiscal year during the
Employment Period, the Compensation Committee may award an additional bonus (the
“Additional Bonus”), in its sole discretion, to the Executive of up to fifty
percent (50%) of the Target Bonus, in the event of the Executive’s significant
out-performance of objective performance criteria that have been pre-established
by the Compensation Committee. The Target Bonus for the Company’s fiscal year
2006 shall be pro-rated to reflect such partial fiscal year. During the
Employment Period, the Executive also will be eligible to participate in any
deferred compensation plan that is sponsored by the Company in accordance with
its terms.

(c) Purchased Shares. Within five (5) days after the determination in this
sentence is completed, the Executive will purchase, at a price per share (the
“Per-Share Value”) in cash equal to the fair market value of a share of common
stock of Parent (a “Parent Common Share”) as of April 1, 2006 (as determined by
an independent third party valuation firm, chosen by Parent in its discretion,
on a date as near as practicable to April 1, 2006), a number of Parent Common
Shares equal to (i) one and one half million dollars ($1.5 million) divided by
(ii) the Per Share Value (such purchased Parent Common Shares, “Purchased Parent
Shares”). As a condition to the Executive’s purchase of the Parent Common
Shares, the Executive hereby agrees that he will become a party to the
Shareholders Agreement by and among Parent and the Shareholders named therein,
dated as of January 27, 2005, as amended (the “Shareholders Agreement”).

(d) Equity Compensation. Effective as of April 1, 2006, the Executive will be
granted options on 77,537 Parent Common Shares, plus options on a number of
Parent Common Shares equal to the difference between (i) the number of Parent
Common Shares equal to 0.60% of the fully diluted ownership of Parent, pro forma
for all Parent Common Shares and options on Parent Common Shares issued or
contemplated to be issued at or around the completion of the transactions
contemplated by the Merger Agreement among Intelsat (Bermuda), Ltd., Proton
Acquisition Corporation and PanAmSat Holding Corporation dated as of August 28,
2005 (the “Merger Agreement”), and assuming repurchases of all shares that,
after such completion, are expected to be repurchased pursuant to agreements in
effect as of the date of such completion; and (ii) 77,537 (each such option on
each such Parent Common Share, an “Option,” and, collectively, the “Options”),
having the terms and conditions provided below and such other terms and
conditions not inconsistent therewith as may be provided for in Parent’s

 

-2-



--------------------------------------------------------------------------------

2005 Share Incentive Plan, including a strike price equal to the Per-Share
Value. The Options shall provide that any Parent Common Shares received upon
exercise of Options shall be subject to the terms of the Shareholders Agreement.

(A) Time-Vesting Options. Forty and nine-tenths percent (40.9%) of the Options
(the “Time-Vesting Options”) shall vest over sixty (60) months in equal monthly
installments commencing on the last day of the first full calendar month
following the Effective Date, subject to the Executive’s continued employment on
the date of vesting and to Section 4 below. Subject to the Executive’s continued
employment, notwithstanding the foregoing, if “private equity investors” own
less than 40% of the aggregate equity interests, measured by vote and value, of
the Company (“Private Equity Dilution”), then the Time-Vesting Options will
become fully vested on the date that is twelve months after the transaction
which causes the Private Equity Dilution. For purposes of this
Section 2.1(d)(A), “private equity investors” shall mean the Investors (as
defined below) and any other similar entities or divisions of entities which are
similar type private equity investors including, without limitation, entities
which provide venture capital or long-term share capital in exchange for an
ownership interest in another entity.

(B) Performance-Vesting Options. An additional forty and nine-tenths percent
(40.9%) of the Options shall vest (less any such Options that have already
vested pursuant to this clause) if and when the Investors (as defined below)
have received a Cumulative Total Return as set forth below (the “Cumulative
Total Return Goals”) between five (5) and six (6) times the amount invested by
the Investors collectively during the applicable period over which Cumulative
Total Return is measured (the “Performance Period”), subject to the Executive’s
continued employment as of the date, if any, that such Cumulative Total Return
is reached and to Section 4 below. The remaining eighteen and two-tenths percent
(18.2%) of the Options granted to the Executive hereunder shall vest (less any
such Options that have already vested pursuant to this clause) if and when the
Investors have received a Cumulative Total Return between eight (8) and nine
(9) times the amount invested by the Investors collectively during the
Performance Period, subject to the Executive’s continued employment as of the
date, if any, that such Cumulative Total Return is reached and to Section 4
below (together with the Options described in the immediately preceding
sentence, the “Performance-Vesting Options”). Any Performance-Vesting Options
that remain outstanding but not yet vested as of the eighth (8th) anniversary of
the Effective Date shall be forfeited upon such anniversary. If the Cumulative
Total Return is between five (5) and six (6) times or eight (8) and nine
(9) times the amount invested by the Investors, respectively, the number of
Performance-Vesting Options which shall vest shall be interpolated and rounded
to the nearest whole number of Performance-Vesting Options.

(C) Cumulative Total Return. The “Cumulative Total Return” means the sum (net of
all transaction and valuation costs) of (i) all dividends and other
distributions (including management fees) paid to the Investors with respect to
Parent Common Shares and shares of preferred stock in Parent beginning from
January 28, 2005 (“Parent Preferred Shares”), (ii) the gross proceeds of any
sale of Parent Common Shares and Parent Preferred Shares by any of the
Investors, and (iii) solely for purposes of determining Cumulative Total Return
as of the eighth (8th) anniversary of the Effective Date, the fair market value
of the Parent Common Shares and Parent Preferred Shares held by the Investors on
the eighth (8th) anniversary of the Effective Date (the “Fair Market Value”),
which will be determined by the Compensation Committee in its sole reasonable
discretion. Notwithstanding anything in this Agreement to the contrary, upon a

 

-3-



--------------------------------------------------------------------------------

corporate transaction in which all of the outstanding Parent Common Shares and
Parent Preferred Shares are converted into the right to receive cash, Cumulative
Total Return shall be finally determined and there shall be no further
opportunity to vest in any Performance-Vesting Options. The “Investors” means
each of the members of the Investor Group as defined in the Shareholders
Agreement.

(D) Adjustment. In the event of any stock split, reverse stock split, dividend,
merger, consolidation, recapitalization or similar event affecting the capital
structure of Parent, the exercise price and the number and kind of shares (or
other property, including without limitation cash) subject to the Options shall
be equitably adjusted to prevent the dilution or enlargement of the value of the
Options.

2.2 Benefits. During the Employment Period, the Executive shall be eligible to
participate, on the same basis and at the same level as other similarly situated
senior executives of the Company generally, in any group insurance,
hospitalization, medical, vision, health and accident, disability, life
insurance and enhanced executive life insurance, fringe benefit and retirement
plans or programs of the Company now existing or hereafter established to the
extent that he is eligible under the general provisions thereof (including
eligibility provisions relating to pre-privatization and post-privatization
employment status). During the Employment Period, the Executive shall be
entitled to twenty-five (25) days vacation time annually, and with vacation
accruals consistent with the Company’s policies at such time as applied to
similarly situated executives of the Company generally up to a maximum of sixty
(60) days. Notwithstanding the foregoing, the Executive shall be entitled,
during his first 180 days of employment with the Company, to an “advance”
against vacation time not yet accrued, such advance not to exceed 10 vacation
days, and such advance to be effectively “repaid” by the Executive from vacation
time as accrued. During the Employment Period, the Executive shall be entitled
to an annual car/club/financial planning allowance of up to twenty-thousand
dollars ($20,000), subject to such documentation of expenditures as the Company
may reasonably require.

2.3 Expenses. During the Employment Period, pursuant to the Company’s customary
reimbursement policies in force at the time of payment, the Executive shall be
promptly reimbursed, subject to the Executive’s presentation of vouchers or
receipts therefor, for all expenses incurred by the Executive on behalf of the
Company in the performance of the Executive’s duties hereunder.

2.4 Relocation Expenses. (a) The Company will reimburse the Executive for all
documented, reasonable expenses of moving from Arkansas to the Washington, D.C.
metropolitan area (and for reasonable insurance for full replacement value
during the move) the Executive’s and his family’s household goods and
possessions, including but not limited to the Executive’s personal art and wine
collections (recognizing that such collections may cause the Executive to incur
costs in addition to those associated with an ordinary household move) and up to
three automobiles. The Executive may select the company or companies to conduct
the move, subject to the approval of the Company, which approval will not be
unreasonably withheld, conditioned or delayed. To the extent that such
reimbursement causes the Executive to incur income taxes, the Company will gross
up the reimbursement to account for the income tax liability.

 

-4-



--------------------------------------------------------------------------------

(b) The Company will, on or as soon as practicable after the Effective Date,
obtain temporary housing for the Executive and the Executive’s immediate family
(not less than two bedrooms) in the Washington D.C. area, and will while the
Executive is in temporary housing reimburse the Executive for the reasonable
costs of meals and laundry/dry cleaning for himself and his family, until such
time as the Executive has leased or purchased a home in the Washington D.C.
area. If, at the time of such lease or purchase, the Executive has not yet sold
his home in Arkansas (the “Arkansas Home”), the Company shall thereafter
reimburse the Executive for his monthly mortgage payment and other expenses in
respect of the Arkansas Home (including reasonable expenses for interest,
insurance, utilities, maintenance, and landscaping, and excluding any payments
to principal). The combined time period for such temporary housing and/or such
mortgage and expense reimbursement shall not exceed 14 months total. When the
Executive sells the Arkansas Home, (i) the Company will reimburse the Executive
for the actual loss, if any, on such sale documented by the Executive, up to a
maximum amount of three hundred thousand dollars ($300,000) or (ii) the
Executive will repay to the Company the amount of any mortgage payments on the
Arkansas Home reimbursed by the Company pursuant to this Section 2.4 to the
extent of the actual gain, if any, on such sale. The Company will also provide
the Executive, as of the Effective Date, with a relocation allowance equal to
four weeks pro rata of the Executive’s Base Salary.

3. Employment Period. The Executive’s employment under this Agreement shall
commence as of the Effective Date, and shall terminate on the first anniversary
thereof, unless terminated earlier pursuant to Section 4 (the “Initial
Employment Period”). Unless written notice of either party’s desire to terminate
this Agreement has been given to the other party at least ninety (90) days but
no more than one hundred and twenty (120) days prior to the expiration of the
Initial Employment Period (or any renewal thereof contemplated by this
sentence), the term of the Executive’s employment hereunder shall be
automatically renewed for successive one (1) year periods (such term, including
the Initial Employment Period, as it may be extended, the “Employment Period”).
A notice of non-renewal provided by the Company shall be treated as a
termination by the Company without Cause for purposes of Sections 4.4(a), (b),
(c) and (d) (and the Company shall have no additional obligation other than the
payment of the Executive’s earned but unpaid compensation through the effective
date of such termination, except as otherwise required by law or the terms of
the Company’s benefit plans), and a notice of non-renewal provided by the
Executive shall be treated as a termination by the Executive without Good Reason
for purposes of Section 4.6.

4. Termination and Forfeiture of Payments and Benefits.

4.1 Termination by the Company for Cause. The Executive’s employment with the
Company may be terminated at any time by the Company for Cause. Upon such a
termination, the Company shall have no obligation to the Executive pursuant to
this Agreement other than the payment of the Executive’s earned and unpaid
compensation through the effective date of such termination, except as otherwise
required by law or by the terms of the Company’s benefit plans. Any Purchased
Parent Shares may be repurchased by Parent at any time following such
termination of employment at a price per Purchased Parent Share equal to the
lesser of (i) the greater of (x) the Fair Market Value of such Purchased Parent
Share on the date of the most recent valuation prior to such termination minus
(y) the value of any dividends, distributions, or dividend equivalents
previously paid to the Executive in respect of such Purchased Parent Share

 

-5-



--------------------------------------------------------------------------------

(subject to equitable adjustment in Parent’s discretion to reflect dividends,
distributions, corporate transactions, or similar events, to the extent not
reflected in (y)) or $0, or (ii) (x) the amount paid by the Executive to
purchase such Purchased Parent Share minus (y) the value of any dividends,
distributions, or dividend equivalents previously paid to the Executive in
respect of such Purchased Parent Share (subject to equitable adjustment in
Parent’s discretion to reflect dividends, distributions, corporate transactions,
or similar events, to the extent not reflected in (y)) but in no event less than
$0. All Options that are outstanding and unexercised as of the date of
termination shall be forfeited as of the date of termination, and Parent may
repurchase any Parent Common Shares held by the Executive as a result of the
exercise of Options at any time and from time to time after the date of such
termination for a purchase price equal to the par value of such repurchased
shares and, following such repurchase, the Executive shall have no rights with
respect to such shares other than the receipt of such par value amount.

For purposes of this Agreement, the term “Cause” shall mean any of the
following: (i) the Executive’s failure to perform materially his duties under
the Agreement (other than by reason of illness or disability), (ii) the
Executive’s commission of, or plea of no contest to, a felony or his commission
of, or plea of no contest to, any other crime involving moral turpitude or his
commission of a material dishonest act or fraud against the Company or any of
its Affiliates, (iii) any act or omission by the Executive that is the result of
his misconduct or gross negligence and that is, or may reasonably be expected to
be, materially injurious to the financial condition, business or reputation of
the Company or any of its Affiliates, or (iv) the Executive’s breach of any
material provision of this Agreement. Any such occurrence described in clause
(i) or (iv) of the preceding sentence that is curable shall constitute “Cause”
only after the Company has given the Executive written notice of, and twenty
(20) business days’ opportunity to cure, such violation, and then only if such
occurrence is not cured.

4.2 Permanent Disability. If, during the Employment Period, the Executive
becomes disabled within the meaning of the Company’s applicable long-term
disability plan, the Company shall have the right to terminate the Executive’s
employment with the Company upon written notice to the Executive. Upon such a
termination, the Company shall have no obligation to the Executive other than to
pay the Executive’s earned and unpaid compensation through the effective date of
such termination and to treat the Options as described below in this
Section 4.2, except as otherwise required by law or by the terms of the
Company’s benefit plans. Any Time-Vesting Options that are not vested as of the
date of termination shall vest as of the date of termination. Any
Performance-Vesting Options that are not vested as of the date of termination
will remain outstanding and if the Investors meet the Cumulative Total Return
Goal prior to the eighth (8th) anniversary of the Effective Date, the Executive
will vest in a number of Performance-Vesting Options, at such time as each
applicable Cumulative Total Return Goal is met, which number is equal to the
difference between (1) the product of (x) the total number of
Performance-Vesting Options which would have been vested as of the date of the
determination had the Executive remained employed through such date and (y) a
fraction, the numerator of which is the period of time that the Executive was
employed by the Company from the Effective Date and the denominator of which is
the period of time from the Effective Date until the applicable Cumulative Total
Return Goal is met, and (2) any Performance-Vesting Options that already vested.
All other Performance-Vesting Options will be forfeited. Any Performance-Vesting
Options that remain outstanding but not yet vested as of the eighth
(8th) anniversary of the Effective Date shall be forfeited. Following the
Executive’s disability pursuant to this

 

-6-



--------------------------------------------------------------------------------

Section 4.2, Section 4.4(d) shall apply to any repurchase by Parent of Parent
Common Shares held by the Executive following the Executive’s termination of
employment under this Section 4.2 as a result of the exercise of Options and to
Parent repurchases of Purchased Parent Shares. Notwithstanding the foregoing,
the Compensation Committee, in its sole discretion, may permit the vesting of
any Performance-Vesting Options that are not vested as of the date of
termination.

4.3 Death. The Executive’s employment with the Company shall terminate
automatically upon the death of the Executive and the Company shall have no
obligation to the Executive or the Executive’s estate other than to pay the
Executive’s earned and unpaid compensation through the date of the Executive’s
death, and to treat the Options as described below in this Section 4.3, except
as otherwise required by law or by the terms of the Company’s benefit plans. Any
Time-Vesting Options that are not vested as of the date of death shall vest as
of the date of death. Any Performance-Vesting Options that are not vested as of
the date of death will remain outstanding and if the Investors meet the
Cumulative Total Return Goal prior to the eighth (8th) anniversary of the
Effective Date, a number of Performance-Vesting Options will vest at such time
as each applicable Cumulative Total Return Goal is met, which number is equal to
the difference between (1) the product of (x) the total number of
Performance-Vesting Options which would have been vested as of the date of the
determination had the Executive remained employed through such date and (y) a
fraction, the numerator of which is the period of time that the Executive was
employed by the Company from the Effective Date and the denominator of which is
the period of time from the Effective Date until the applicable Cumulative Total
Return Goal is met, and (2) any Performance-Vesting Options that already vested.
All other Performance-Vesting Options will be forfeited. Any Performance-Vesting
Options that remain outstanding but not yet vested as of the eighth
(8th) anniversary of the Effective Date shall be forfeited. Following the
Executive’s death, Section 4.4(d) shall apply to Parent repurchases of Parent
Common Shares held by the Executive as a result of the exercise of Options and
to Parent repurchases of Purchased Parent Shares. Notwithstanding the foregoing,
the Compensation Committee, in its sole discretion, may permit the vesting of
any Options that are not vested as of the date of termination.

4.4 Termination by the Company Without Cause. The Executive’s employment with
the Company may be terminated at any time by the Company without Cause. In such
event, the Executive shall have the rights set forth in the subparagraphs below.

(a) Severance. Subject to the Executive’s continued compliance with his
obligations under this Agreement, the Company shall have no obligation to the
Executive other than: (i) the payment of the Executive’s earned and unpaid
compensation through the effective date of such termination; (ii) the payment of
any deferred bonus, subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); (iii) the payment of an amount
equal to the sum of the Executive’s annual Base Salary plus the Executive’s
Target Bonus (but not the Additional Bonus), fifty percent (50%) of which shall
be paid to the Executive upon the first business day following the six (6) month
anniversary of the date of termination of employment and the remainder of which
shall be paid to the Executive in equal installments each month thereafter for
six (6) months; and (iv) treatment of the Options (and, if applicable, Purchased
Parent Shares) as described below in Sections 4.4(b), (c) and (d), except as
otherwise required by law or by the terms of the Company’s benefit plans
(excluding severance plans); provided, that if the termination without Cause
occurs within the six (6) month period

 

-7-



--------------------------------------------------------------------------------

after a Change of Control (as defined in Section 4.8 below), in lieu of the cash
severance benefits set forth in clause (iii) above, the Executive shall receive
the payment over a twelve (12) month period in equal monthly installments of the
sum of the Executive’s annual Base Salary plus the greater of (x) the
Executive’s Target Bonus (but not the Additional Bonus) as in effect as of the
date of termination and (y) the Target Bonus (but not the Additional Bonus) paid
to the Executive for the year immediately preceding the year in which the date
of termination occurs. In the event that the Executive is eligible to receive
the severance benefits provided for by this Section 4.4(a), the Executive shall
not be eligible to receive severance benefits under any other Company plan,
policy, or agreement. With respect to clauses (i) and (ii), and for the
avoidance of doubt, the fact that the Company might pay, after the Executive’s
termination date, to its or its Affiliates’ employees a bonus relating to the
Company’s performance during all or any part of the period when the Executive
was an employee of the Company shall not give rise to any entitlement by the
Executive to any such bonus, or to the Target Bonus or the Additional Bonus,
whether as earned compensation, a deferred bonus, or otherwise.

(b) Time-Vesting Options. Any unvested Time-Vesting Options shall be forfeited
as of the date of termination; provided, that if the termination without Cause
occurs within the six (6) month period after a Change of Control (as defined in
Section 4.8 below), all unvested Time-Vesting Options shall vest as of the date
of termination.

(c) Performance-Vesting Options. If the Performance-Vesting Option are not
vested as of the date of termination, they shall remain outstanding until the
one hundred eightieth (180th) day following the date of termination, and if
still unvested as of such day, shall be forfeited.

(d) Repurchase and Cancellation Right. Any (i) Parent Common Shares held by the
Executive as a result of the exercise of Options may be repurchased by Parent at
a price per share equal to the fair market value of a Parent Common Share as
determined on the date of the most recent valuation of Parent Common Shares (the
“Recent Valuation”) prior to such termination, at any time following (x) the
date of termination of employment, in the event such Parent Common Shares were
held as of such termination and (y) the exercise of Options, in the event such
exercise occurred after the date of termination of employment, provided, that
Parent Common Shares acquired upon exercise of Options after termination of
employment shall be purchased at a price per share equal to the fair market
value of Parent Common Shares as determined pursuant to the Recent Valuation
prior to the applicable exercise date; (ii) outstanding and unexercised Options
may be cancelled by Parent at any time following the date of termination of
employment in exchange for the payment to the Executive of an amount per Option
equal to the fair market value of a Parent Common Share as determined on the
date of the Recent Valuation prior to such termination (minus the exercise price
of such Option); and (iii) Purchased Parent Shares may be repurchased by Parent
at any time following the date of termination of employment, at a price per
share equal to the Fair Market Value of a Parent Common Share as determined on
the date of the most recent valuation prior to such termination.

4.5 Termination by the Executive for Good Reason. (a) During the Employment
Period, the Executive’s employment with the Company may be terminated by the
Executive for Good Reason, if the Executive provides the Company with notice
within (ninety) 90 days following the Executive’s knowledge of the event
constituting Good Reason. In the

 

-8-



--------------------------------------------------------------------------------

event that the Executive terminates his employment with the Company for Good
Reason, the Executive shall be entitled to the same payments and benefits that
he would have been entitled to receive under Section 4.4 if his employment had
been terminated by the Company without Cause and the Company shall be entitled
to the repurchase rights thereunder.

(b) For purposes of this Agreement, the term “Good Reason” shall mean any of the
following conditions or events without the Executive’s prior consent: (i) a
material diminution of the Executive’s position or responsibilities that is
inconsistent with the Executive’s title (provided, that (x) any change in the
Executive’s position or responsibilities that occurs as a result of a corporate
transaction or (y) any change in the Executive’s position or responsibilities
pursuant to an internal reorganization, in each case following which the
Executive’s level of responsibility at the Company is not materially diminished,
shall not give rise to Good Reason under clause (i) or (ii) of this definition),
(ii) a material breach by the Company of any terms of the Agreement, (iii) a
reduction in the Executive’s base salary or bonus potential, or the failure to
pay the Executive any material amount of compensation when due, (iv) a
requirement that the Executive report to any person other than the Chief
Executive Officer of the Company or, (v) a relocation of the Executive’s
principal place of business more than fifty (50) miles away from Washington,
D.C. Any such occurrence shall constitute “Good Reason” only after the Executive
has given the Company written notice of, and twenty (20) business days’
opportunity to cure, such violation, and then only if such occurrence is not
cured.

4.6 Termination by the Executive Without Good Reason. The Executive may
voluntarily resign from his employment with the Company without Good Reason,
provided, that the Executive shall provide the Company with ninety (90) days’
advance written notice (which notice requirement may be waived, in whole or in
part, by the Company in its sole discretion) of his intent to terminate. Upon
such a termination, the Company shall have no obligation other than the payment
of the Executive’s earned but unpaid compensation through the effective date of
such termination, except as otherwise required by law or by the terms of the
Company’s benefit plans. All unvested Options shall be immediately forfeited.
Any (i) Parent Common Shares held by the Executive as a result of the exercise
of Options, (ii) Options and (iii) Purchased Parent Shares may be repurchased
(or cancelled, in the case of Options) by Parent at any time during the two
(2) year period following such termination of employment at a price per share
(or Option) equal to the lesser of (i) the greater of (x) the fair market value
determined pursuant to the Recent Valuation prior to such termination minus the
value of any dividends, distributions or dividend equivalents previously paid to
the Executive in respect of such share or Option and minus the applicable
exercise price (in the case of Options), subject to equitable adjustment in
Parent’s discretion to reflect dividends, distributions, corporate transactions,
or similar events, to the extent not reflected in this clause (x) or (y) zero
dollars ($0), or (ii) in the case of Purchased Parent Shares and Parent Common
Shares held by the Executive as a result of the exercise of Options (x) the
exercise price per share paid by the Executive in purchasing such Parent Common
Shares or the amount paid by the Executive to purchase such Purchased Parent
Shares, as applicable, minus (y) the value of any dividends, distributions or
dividend equivalents previously paid to the Executive in respect of such share
(in the case of Parent Common Shares and Purchased Parent Shares) or Option,
(subject to equitable adjustment in Parent’s discretion to reflect dividends,
distributions, corporate transactions, or similar events, to the extent not
reflected in this clause (y)) but in no event less than zero dollars ($0).

 

-9-



--------------------------------------------------------------------------------

4.7 Release of Claims and Cooperation. As a condition to receiving the payments
set forth in Section 4.4 or Section 4.5 upon a termination by the Company
without Cause (or upon a notice of non-renewal by the Company) or by the
Executive for Good Reason, the Executive shall be required to execute and not
revoke a waiver and release of claims in favor of the Company and its
Affiliates, in the form attached hereto as Exhibit A and, for a 180-day period
following such employment termination, shall make himself reasonably available
to provide transition services and consultation to the Company, subject to his
other business and personal commitments.

4.8 Definition of Change of Control. A “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time) not affiliated with Parent or its owners immediately prior to
such acquisition of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%), indirectly
or directly, of the equity vote of Parent (other than any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Parent or
any affiliate) or (ii) consummation of an amalgamation, a merger or
consolidation of Parent or any direct or indirect subsidiary thereof with any
other entity or a sale or other disposition of all or substantially all of the
assets of Parent following which the voting securities of Parent that are
outstanding immediately prior to such transaction cease to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity (or the entity that owns substantially all of Parent’s assets
either directly or through one or more subsidiaries) or any parent or other
Affiliate thereof) at least fifty percent (50%) of the combined voting power of
the securities of Parent or, if Parent is not the surviving entity, such
surviving entity (or the entity that owns substantially all of Parent’s assets
either directly or through one or more subsidiaries) or any parent or other
Affiliate thereof, outstanding immediately after such transaction.

4.9 Resignation. Upon a termination of employment, the Executive will upon the
Company’s request resign from all boards of directors and officer positions of
the Company and any of its Affiliates, and from all boards of directors and
officer positions with other companies or organizations to which the Executive
was appointed at the request or on the designation of the Company.

5. Covenants.

5.1 The Executive understands that, in the course of his employment with the
Company, he will be given access to confidential information and trade secrets
including, but not limit to, discoveries, ideas, concepts, software in various
stages of development, designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flowcharts, research,
development, processes, procedures, “know-how,” marketing techniques and
materials, marketing and development plans, business plans, merger or
acquisition investigations, customer names and other information relating to
customers, price lists, pricing policies, and financial information
(“Confidential Information”). Confidential Information also includes any
information described above which the Company obtains from another party and
which the Company treats as proprietary or designates as Confidential
Information, whether or not owned or developed by the Company. The Executive
agrees that during his employment by the Company and thereafter he will hold in
confidence and not to

 

-10-



--------------------------------------------------------------------------------

directly or indirectly reveal, report, publish, disclose, or transfer any
Confidential Information to any person or entity, or utilize any Confidential
Information for any purpose, except in the course of the Executive’s work for
the Company. The Executive agrees to turn over all copies of Confidential
Information in his control to the Company upon request or upon termination of
his employment with the Company. For purposes of this Section 5.1, Company shall
include Affiliates of the Company. The Executive agrees to enter into as of the
Effective Date the Company’s general Conflict of Interest and Confidentiality
Agreement set forth on Exhibit B.

5.2 The Executive agrees that, during his employment with the Company and for
one (1) year thereafter (the “Restricted Period”), he will not, either directly
or indirectly, hire Company employees or former employees (which shall for this
purpose include any individual employed by the Company at any point during the
year preceding such hiring), induce, persuade, solicit or attempt to induce,
persuade, or solicit any of the Company’s employees to leave the Company’s
employ, nor will he help others to do so. This means, among other things, that
if the Executive’s employment with the Company terminates (whether voluntarily
or involuntarily), he shall refrain during the Restricted Period from giving any
person or entity the names of his former, fellow employees or any information
about them, as well as refrain from in any way helping any person or entity hire
any of his former, fellow employees away from the Company. This shall not be
construed to prohibit general solicitations of employment through the placing of
advertisements. For purposes of this Section 5.2, Company shall include
Affiliates of the Company.

5.3 The Executive agrees that, during the Restricted Period, he shall not,
without the prior written consent of the Board, engage in or become associated
with any business or other endeavor engaged in or competitive with the
businesses (the “Protected Businesses”) conducted by the Company or its
Affiliates (which Protected Businesses include, without limitation, the
provision of commercial satellite services on a retail basis, a wholesale basis
and on a distributor basis); provided, that the Protected Businesses shall not
include any other businesses of an entity directly or indirectly owned or
controlled by any Investor (unless those businesses are businesses of the
Company or any of its Subsidiaries or businesses of other entities in which the
Company, directly or indirectly, owns twenty percent (20%) or more of the equity
interests). For these purposes, the Executive shall be considered to have become
“associated with” a business or other endeavor if the Executive becomes directly
or indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in that business. The foregoing shall not be construed to forbid the
Executive from making or retaining investments in less than one percent of the
equity of any entity, if such equity is listed on a national securities exchange
or regularly traded in an over-the-counter market.

5.4 The Executive agrees that during and after his employment by the Company and
its Affiliates, the Executive will assist the Company and its Affiliates in the
defense of any claims, or potential claims that may be made or threatened to be
made against the Company or any of its Affiliates in any action, suit or
proceeding, whether civil, criminal, administrative, investigative or otherwise
(a “Proceeding”), and will assist the Company and its Affiliates in the
prosecution of any claims that may be made by the Company or any of its

 

-11-



--------------------------------------------------------------------------------

Affiliates in any Proceeding, to the extent that such claims may relate to the
Executive’s employment or the period of the Executive’s employment by the
Company or any of its Affiliates. The Executive agrees, unless precluded by law,
to promptly inform the Company if the Executive is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. The Executive also agrees, unless precluded by law, to promptly inform
the Company if the Executive is asked to assist in any investigation (whether
governmental or otherwise) of the Company or any of its Affiliates (or their
actions), regardless of whether a lawsuit has then been filed against the
Company or any of its Affiliates with respect to such investigation. The Company
agrees to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including lost wages or
other benefits, travel expenses and any attorneys’ fees.

5.5 The Company and the Executive acknowledge that the time, scope, geographic
area and other provisions of this Section 5 have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. The Executive acknowledges and agrees that the terms of this
Section 5: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
Affiliates, (iii) impose no undue hardship on the Executive and (iv) are not
injurious to the public. The Executive further acknowledges and agrees that
(x) the Executive’s breach of the provisions of this Section 5 will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and (y) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. The parties hereto acknowledge and agree that the provisions of
Section 7.9 below are accurate and necessary because (A) this Agreement is
entered into in the District of Columbia, (B) as of the Effective Date, the
District of Columbia will have a substantial relationship to the parties hereto,
(C) the use of District of Columbia law provides certainty to the parties hereto
in any covenant litigation in the United States, and (D) enforcement of the
provisions of this Section 5 would not violate any fundamental public policy of
the District of Columbia or any other jurisdiction. In the event that the
agreements in this Section 5 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

 

-12-



--------------------------------------------------------------------------------

6. Notices. Any notice or communication given by either party hereto to the
other shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile, to
the following addresses:

if to the Company or to Parent:

Intelsat, Ltd. or Intelsat Holdings, Ltd.

North Tower, 2nd Floor

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Telecopy: (441) 292-8300

Attention: Chief Executive Officer

With a copy to:

General Counsel

Intelsat Holdings, Ltd.

North Tower, 2nd Floor

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Telecopy: (441) 292-8300

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Telephone: (212) 403-1000

Telecopy: (212) 403-2000

Attention: David M. Silk, Esq.

                   Michael S. Katzke, Esq.

if to the Executive:

Jeffrey P. Freimark

At the address most recently on the books and records of the Company.

With a copy to:

Shea Stokes & Carter, A.L.C.

510 Market Street, 3rd Floor

San Diego, CA 92101-7025

Telephone: (404) 766-0076

Telecopy: (404) 766-8823

Attention: Arch Y. Stokes, Esq.

Any notice shall be deemed given when actually delivered to such party at the
designated address, or five (5) days after such notice has been mailed or sent
by overnight courier or when sent by facsimile with printed confirmation,
whichever comes earliest. Any person entitled to receive notice may designate in
writing, by notice to the other, such other address to which notices to such
person shall thereafter be sent.

 

-13-



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Representation. No agreements or obligations exist to which the Executive is
a party or otherwise bound, in writing or otherwise, that in any way interfere
with, impede or preclude him from fulfilling all of the terms and conditions of
this Agreement and there are no material (i) threatened claims that (x) are
unresolved and still outstanding as of the date hereof and (y) have been
received by the Executive in writing during the twenty-four (24) months prior to
the date hereof, (ii) existing claims, and (iii) pending claims, in each case,
against him of which he is aware, if any, as a result of his employment with any
previous employer or his membership on any boards of directors which could be
reasonably expected to be materially damaging to the Executive monetarily,
reputationally or otherwise.

7.2 Entire Agreement. This Agreement and the documents incorporated by reference
herein contain the entire understanding of the parties in respect of their
subject matter and supersede upon their effectiveness all other prior plans,
arrangements, agreements and understandings, including, without limitation, any
term sheet (and any illustrative projections set forth therein) summarizing the
terms memorialized in this Agreement).

7.3 Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged, except by written instrument executed by the party against whom
enforcement is sought. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof. No waiver
of any breach of any provision of this Agreement shall be deemed to be a waiver
of any preceding or succeeding breach of the same or any other provision.

7.4 Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its Affiliates without the
consent of the Executive. The Executive’s rights or obligations under this
Agreement may not be assigned by the Executive.

7.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

7.6 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy
(other than conflict of laws principles) of the District of Columbia applicable
to contracts executed and to be wholly performed therein.

7.7 Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

7.8 Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of

 

-14-



--------------------------------------------------------------------------------

differing interpretations of law and changes in circumstances, the parties agree
that if any one or more of the provisions of this Agreement shall be determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall, to the extent permitted by
law, remain in full force and effect and shall in no way be affected, impaired
or invalidated. Moreover, if any of the provisions contained in this Agreement
are determined by a court of competent jurisdiction to be excessively broad as
to duration, activity, geographic application or subject, it shall be construed,
by limiting or reducing it to the extent legally permitted, so as to be
enforceable to the extent compatible with then applicable law.

7.9 Dispute Resolution. Arbitration will be the method of resolving disputes
under the Agreement, other than disputes arising under Section 5. All
arbitrations arising out of this Agreement shall be conducted in Washington,
D.C. Subject to the following provisions, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
Association equally.

7.10 Legal Fees: Other Expenses. The Company will promptly reimburse the
Executive for all reasonable and documented legal fees and related expenses
incurred in connection with the drafting, negotiation and execution of this
Agreement.

7.11 Indemnification. The Company will, to a degree no less favorable than would
be applicable under its policies and contractual obligations to similarly
situated senior executives as of immediately prior to the Effective Date,
indemnify and hold the Executive harmless from any and all liability arising
from his good faith performance of services pursuant to this Agreement as an
employee, officer, or director of the Company, its subsidiaries and any of its
Affiliates. In addition, the Executive will have the benefit of coverage under
any D&O insurance policy that the Company may have in place to the same extent
as similarly situated senior executives of the Company.

7.12 Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes and all other
applicable withholding amounts. Without limiting the generality of the foregoing
the delivery of Parent Common Shares upon exercise of Options shall be
conditioned upon the Executive’s satisfaction of all applicable withholding
requirements by direct payment to the Company, withholding from cash payments
otherwise due to the Executive, or a combination thereof.

7.13 If any compensation or benefits provided by this Agreement may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Executive, modify the Agreement in the least restrictive manner
necessary in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such

 

-15-



--------------------------------------------------------------------------------

Section 409A or in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive.

7.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

INTELSAT HOLDINGS, LTD.

By:  

/s/ David McGlade

 

David McGlade

 

Chief Executive Officer

INTELSAT LTD.

By:

 

/s/ David McGlade

 

David McGlade

 

Chief Executive Officer

THE EXECUTIVE

/s/ Jeffrey P. Freimark

Jeffrey P. Freimark

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release of Claims (“Agreement”) is made by and
among NAME (“Employee”), an individual, Intelsat Holdings, Ltd. (“Parent”) and
Intelsat Ltd. (“Intelsat” or the “Company”).

WHEREAS, the Employee is a party to an Employment Agreement with Parent and the
Company, dated as of [            ], 2006 (the “Employment Agreement”); and

WHEREAS, the Employee’s employment with Intelsat will terminate as of
                         and Intelsat desires to provide Employee with
separation benefits as set forth in his Employment Agreement to assist Employee
in the period of transition following Employee’s termination;

NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1) Separation Benefits.

 

  a) Separation Date and Final Paycheck. Employee’s employment with Intelsat
will terminate effective                      (the “Separation Date”). The
Employee received normal compensation up to and including that date, including a
lump sum payment for all earned but unused vacation less all required tax
withholdings and other authorized deductions.

 

  b) Severance Pay. Following Employee’s execution and non-revocation of this
Agreement, and provided all Company property has been returned, Intelsat will
pay to Employee severance pay in accordance with the terms of the Employment
Agreement, less all required tax withholdings and other authorized deductions.

 

  c) Continued Coverage Under Group Health Plans. Employee shall be entitled to
elect to continue coverage under each of the Company’s group health plans in
which he was enrolled as of the date his coverage ceases in accordance with the
terms of the Employment Agreement, consistent with the status and level of
coverage that was in place as of such date, in accordance with the requirements
of the Consolidate Omnibus Budget Reconciliation Act of 1985 and its relevant
regulations (“COBRA”). Employee shall be solely responsible for paying the full
amount of all premiums that are chargeable in connection with such coverage,
subject to all requirements of COBRA.

 

  d) Except as set forth in this Agreement or as required by federal, state or
local law, Employee shall not be entitled to any additional benefits relating to
Employee’s separation of employment; provided, however, that this Agreement does
not affect or impair Employee’s rights to the benefits identified on Schedule 1
to this Agreement [list specific entitlements].

 

A-1



--------------------------------------------------------------------------------

2) Release. Employee, on Employee’s own part and on behalf of Employee’s
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases, acquits, and discharges
the Company, and its parent, subsidiaries, affiliates, owners, trustees,
directors, officers, agents, employees, stockholders, representatives, assigns,
and successors (collectively referred to as “Intelsat Releasees”) with respect
to and from any and all claims, wages, agreements, contracts, covenants,
actions, suits, causes of action, expenses, attorneys’ fees, damages, and
liabilities of whatever kind or nature in law, equity or otherwise, whether
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which Employee has at any time heretofore owned or held against said
Intelsat Releasees, including, without limitation, those arising out of or in
any way connected with Employee’s employment relationship with Intelsat or
Employee’s separation from employment with Intelsat, except with respect to
those benefits set forth in Paragraph 1 of this Agreement.

 

3) Time to Consider Agreement. Employee may take twenty-one (21) days from the
date this Release is presented to Employee to consider whether to execute this
Release, and may wish to consult with an attorney prior to execution of this
Release. Employee, by signing this Agreement, specially acknowledges that he/she
is waiving his/her right to pursue any claims under federal, state or local
discrimination laws, including the Age Discrimination in Employment Act, 29
U.S.C. Section 626 et seq., which have arisen prior to the execution of this
Release. This release shall become final and irrevocable upon execution by the
Employee, except that if Employee is age 40 or older, Employee may revoke the
Release at any time during the seven (7) day period following Employee’s
execution of the Release, after which time it shall be final and irrevocable.

 

4) Restrictive Covenants Intact. Employee hereby acknowledges the continuing
validity and enforceability of the terms of the Employment Agreement (including
without limitation the cooperation covenant of Section 4.7 (“Cooperation”), the
no-hire and nonsolicitation covenant of Section 5.2 (“Nonsolicitation”), the
noncompetition covenant of Section 5.3 (the “Noncompete”)), the Conflict of
Interest and Confidentiality Agreement, and/or any other confidentiality
agreement or restrictive covenant that Employee signed during Employee’s
employment with Intelsat. Employee hereby affirms his/her understanding that
Employee must remain in compliance with those terms following the Separation
Date. In the event that it should be proven in a court of competent jurisdiction
that Employee has materially violated any of the terms of the Cooperation,
Nonsolicitation or Noncompete covenant or the Confidentiality Agreement and has
failed to cure such breach following receipt of written notice of same and a
reasonable opportunity to cure, Employee shall repay Intelsat, in addition to
any other relief or damages to which Intelsat might be entitled, the Separation
Benefits described in subparagraph 1(b).

 

5) Confidentiality. Employee and Intelsat agree that the existence and terms of
this Agreement are strictly confidential and that neither party shall disclose
the existence or terms of this Agreement except as required by law or
regulation. Employee further agrees that if Employee breaches this
confidentiality provision, Employee shall repay Intelsat the Separation Benefits
described in subparagraph 1(b).

 

A-2



--------------------------------------------------------------------------------

6) Nondisparagement. Employee hereby covenants and agrees that Employee will not
at any time, directly or indirectly, orally, in writing or through any medium
(including, but not limited to, the press or other media, computer networks or
bulletin boards, or any other form of communication) disparage, defame, or
otherwise damage or assail the reputation, integrity or professionalism of
Intelsat or any of the Intelsat Releasees. Employee further agrees that if
Employee breaches this nondisparagement provision, Employee shall repay Intelsat
the Separation Benefits described in subparagraph 1(b).

 

7) References. All inquiries to Intelsat concerning Employee’s employment shall
be directed to the [Senior Vice President of Corporate Services and Government
Relations], who shall confirm dates of employment and level of compensation of
the Employee during Employee’s employment with Intelsat.

 

8) Miscellaneous. This Agreement is governed by the laws of the District of
Columbia. If any of the provisions of this Agreement are held to be illegal or
unenforceable, the Agreement shall be revised only to the extent necessary to
make such provision(s) legal and enforceable.

 

9) Return of Property. Employee hereby represents to the Company that all
property belonging to Intelsat has been returned, including, without limitation,
all keys, access cards, credit cards, passwords, access codes, and other
information necessary to access any computer or electronic database; all books,
files, documents, and electronic media; and all Company property of any kind
that Employee has in his/her possession or control, or that Employee obtained
from the Company.

 

10) Entire Agreement. Employee agrees that this Agreement contains and comprises
the entire agreement and understanding between Employee, Parent and the Company
regarding Employee’s termination of employment; that there are no additional
promises between Employee and Parent and/or the Company other than those
contained in this Agreement or any continuing obligations as described in
paragraphs 1(e), 4 and 6; and that this Agreement shall not be changed or
modified in any way except through a writing that is signed by both the Employee
and the Company; provided, that the obligations of Employee under the
Shareholders Agreement remain in effect without amendment by this Agreement.

 

A-3



--------------------------------------------------------------------------------

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains voluntarily and
knowingly, and with full understanding of its consequences.

 

   

Intelsat Holdings, Ltd. Add parent or company if needed

      

By:

    

EMPLOYEE NAME:

     

[NAME]

[TITLE]

Date:

        

Date:

    

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

INTELSAT CONFLICT OF INTEREST

AND CONFIDENTIALITY AGREEMENT

In consideration of my employment or continuing employment by Intelsat and the
compensation received from Intelsat by me from time to time and other good and
valuable consideration, the sufficiency of which I hereby acknowledge, I,     
                                                                               
     (hereinafter referred to as “Employee”), agree as follows:

 

  (A) PRIOR UNDERSTANDING

 

1. Employee warrants as follows:

Initial as appropriate:

 

  a. That he or she is (     )* / is not (     ) restricted by any contract with
a previous employer or any other person or business from accepting employment
with Intelsat,

 

  b. That he or she has (     )* / has not (     ) signed any confidentiality,
non-disclosure, or non-competition agreement with a previous employer or any
other person or business that would affect Employee’s ability to perform his or
her duties for Intelsat, and

 

  c. That he or she is (     )* / is not (     ) under any other obligations to
a previous employer or any other person or business except as may exist under
federal or common law.

 

* Please provide details and copies of such contracts or agreements to your
Human Resources representative prior to employment.

 

2. Employee agrees that he or she will not disclose to Intelsat any trade
secrets acquired during his or her employment or association with a previous
employer or acquired during his or her employment or association with any other
entity. Employee acknowledges that any disclosure to Intelsat in violation of
this Paragraph may constitute cause for discharge from employment.

 

B-1



--------------------------------------------------------------------------------

  (B) FULL EFFORTS WHILE EMPLOYED

Intelsat is entitled to Employee’s full-time efforts during the course of
employment. Employee may not use the facilities of, or identification with,
Intelsat to carry on a private business or profession. Employee shall also not
engage in a profit or non-profit activity outside employment with Intelsat if
this activity:

 

  a. Is in competition with Intelsat or provides goods, services, or assistance
to a competitor;

 

  b. Involves doing business with a supplier of goods or services to Intelsat or
any Intelsat customer;

 

  c. Interferes with the Employee’s assigned duties at Intelsat.

Notwithstanding the foregoing, nothing herein shall per se prevent the Employee
from performing his duties in connection with service as a non-executive
director on the board of directors of another company pursuant to Section 1.2 of
the Employee’s Employment Agreement, dated as of [            ], 2006, by and
between Intelsat Holdings, Ltd. and the Employee, check reference so long as
such duties do not interfere with the Employee’s duties at Intelsat.

 

  (C) INVENTIONS AND DISCOVERIES

Inventions and Discoveries

Except as may be provided otherwise in prior written agreements between the
Employee and Intelsat, Employee will disclose and assign to Intelsat all
designs, improvements, inventions, and discoveries relating to the business of
Intelsat that have originated or will originate in connection with work done for
Intelsat, that are made, first reduced to practice, discussed, or conceived by
Employee or by Employee jointly with others during any previous or future period
of employment with Intelsat. The foregoing obligation to disclose and assign to
Intelsat the designs, improvements, inventions, and discoveries of Employee
shall apply whether or not they are first reduced to practice, devised, or
conceived during regular working hours, or on Intelsat’s premises, and/or at the
expense of Intelsat. All such designs, improvements, inventions, and discoveries
shall remain Intelsat’s property whether or not so disclosed or assigned and
Employee will cooperate fully with Intelsat during and after Employee’s
employment in accomplishing the intent of this provision. Per written agreement
by and between Intelsat and Employee, Intelsat, at its option, may elect to
share royalties accruing to Intelsat resulting from Employee’s efforts as
described herein. As to all such designs, improvements, inventions, mask works,
and discoveries, Employee will assist Intelsat in every proper way (but at
Intelsat’s expense) to obtain and from time to time enforce patents, copyrights,
trademarks, trade secrets, and other proprietary rights and protections related
to said designs, improvements, inventions, mask works, and discoveries in all
countries, and to that end will execute all documents for use in applying for
and obtaining such patents, copyrights, trademarks, trade secrets, and other
proprietary rights and protections on and enforcing such designs, improvements,
inventions, and discoveries, as Intelsat may desire together with any
assignments thereof to Intelsat by persons designated by it.

Agreements Presently in Effect

Exhibit 1 is a list and summary of all agreements presently in effect between
Employee and others (excepting prior agreements between Employee and Intelsat)
relating to any prior employment or right, title, or interest in or to his or
her part of future inventions, improvements, discoveries, and new ideas, or to
patent applications or patents relating thereto; and he or she warrants that
Exhibit 1 is a complete list of such agreements. A copy of each agreement so
listed

 

B-2



--------------------------------------------------------------------------------

is attached hereto; and if no such list or no such copies are attached, Employee
warrants that no such agreements are now in effect.

Patents, Applications, Inventions

Exhibit 2 is a list and summary of all patents issued on inventions made by
Employee before entering Intelsat’s employ, all pending applications filed on
such inventions, and all such inventions for which no patents have been obtained
or applications therefore filed, and he or she warrants that Exhibit 2 is a
complete list of such patents, applications, and inventions. All such patents,
applications, and inventions so listed are excluded from the operation of this
Agreement; and if no such list is attached, Employee warrants that no such
patents, applications, or inventions exist.

Non-Applicability

Paragraph C of this Agreement does not apply to an invention which:

 

  1. Was developed entirely on the Employee’s own time without using Intelsat’s
equipment, supplies, facilities, or trade secret information; and

 

  2. Does not relate at the time of conception or reduction to practice of the
invention to Intelsat’s business, or actual or demonstrably anticipated research
or development of Intelsat; and

 

  3. Does not result from any work performed by the employee for Intelsat
(California Labor Code, Art. 3.5, Paragraph 2870).

 

  (D) CONFIDENTIAL INFORMATION

Employee understands that, in the course of his or her employment with Intelsat,
he or she will be given access to Confidential Information and trade secrets
including, but not limit to, discoveries, ideas, concepts, software in various
stages of development, designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flowcharts, research,
development, processes, procedures, “know-how,” marketing techniques and
materials, marketing and development plans, business plans, merger or
acquisition investigations, customer names and other information relating to
customers, price lists, pricing policies, and financial information.
Confidential Information also includes any information described above which
Intelsat obtains from another party and which Intelsat treats as proprietary or
designates as Confidential Information, whether or not owned or developed by
Intelsat. Employee agrees that during his or her employment by Intelsat and
thereafter to hold in confidence and not to directly or indirectly reveal,
report, publish, disclose, or transfer any Confidential Information to any
person or entity, or utilize any Confidential Information for any purpose,
except in the course of Employee’s work for Intelsat. Employee agrees to turn
over all copies of Confidential Information in his or her control to Intelsat
upon request or upon termination of his or her employment with Intelsat.

 

B-3



--------------------------------------------------------------------------------

  (E) NON-SOLICITATION OF EMPLOYEES

Employee agrees that during his or her employment with Intelsat and for one
(1) year thereafter, he or she will not, either directly or indirectly, hire
Intelsat employees or former employees (which shall for this purpose include any
individual employed by Intelstat at any point during the year preceding such
hiring), induce, persuade, solicit or attempt to induce, persuade, or solicit
any of Intelsat’s employees to leave Intelsat’s employ, nor will he or she help
others to do so. This means, among other things, that if Employee’s employment
with Intelsat terminates (whether voluntarily or involuntarily), he or she shall
refrain for one (1) year from giving any person or entity the names of his or
her former, fellow employees or any information about them, as well as refrain
from in any way helping any person or entity hire any of his or her former,
fellow employees away from Intelsat. This shall not be construed to prohibit
general solicitations of employment through the placing of advertisements.

 

  (F) REASONABLENESS OF RESTRICTIONS AND AT-WILL EMPLOYMENT

Employee acknowledges and agrees that the restrictive covenants contained in
this Agreement (1) are necessary for the protection of the Company’s business;
(2) will not unduly restrict Employee’s ability to earn a livelihood after
termination of employment; (3) are reasonable in time, territory, and scope; and
(4) do not provide for any guaranteed term of employment and that employment
remains at-will, except as may otherwise be provided in the Employment Agreement
between the Employee, Intelstat, and Intelsat Holdings Limited, dated as of
[            ], 2006.

 

  (G) ASSIGNABILITY

This Agreement may be assigned by the Company in the event of a merger or
consolidation of the Company or in connection with the sale of all or
substantially all of the Company’s business.

 

  (H) REFORMATION AND BLUE PENCILING

The covenants of this Agreement shall be severable, and if any of them is held
invalid because of its duration, scope of area or activity, or any other reason,
Employee agrees that such covenant shall be adjusted or modified by the court to
the extent necessary to cure that invalidity, and the modified covenant shall
thereafter be enforceable as if originally made in this Agreement.

 

  (I) MODIFICATION

This Agreement may be modified only by a written document signed by the General
Counsel of Intelsat.

 

  (J) BREACH OF AGREEMENT

Employee agrees that, if he or she should ever breach any of the provisions of
the Agreement, he or she shall be personally liable to Intelsat for any direct
and indirect damages suffered by Intelsat, including, but not limited to,
reasonable attorneys’ fees and expenses incurred in connection with actions
undertaken by Intelsat to enforce this Agreement or to seek redress of

 

B-4



--------------------------------------------------------------------------------

any breach of this Agreement. Employee further agrees that an impending or
existing violation of any of the provisions of this Agreement would cause
Intelsat irreparable injury for which it would have no adequate remedy at law,
and agrees that Intelsat shall be entitled to obtain injunctive relief
prohibiting such violation, in addition to any other rights and remedies
available to it at law or in equity, without posting any bond or other security
and without the necessity of proof of actual damage, in addition to, and not in
lieu of, such other remedies as may be available to the Company for such breach,
including the recovery of money damages.

 

  (K) ENFORCEMENT OF PROVISIONS

This Agreement (1) constitutes my entire agreement with Intelsat with respect to
the subject matter hereof, (2) shall be binding on my heirs, executors,
administrators, and legal representatives, and (3) shall inure to the benefit of
Intelsat’s successors and assignees.

 

  (L) GOVERNING LAW

This Agreement shall be governed, construed, and enforced in accordance with the
laws of the District of Columbia.

IN WITNESS HEREOF, Employee has caused this Agreement to be duly executed.

 

Date:      Signature:      Employee Name (Printed):      Social Security Number:
     Mailing Address:               

 

B-5



--------------------------------------------------------------------------------

EXHIBIT 1

Agreements Presently in Effect

Attached hereto is a list and summary of all agreements presently in effect
between the Employee and others relating to any prior employment or to any
right, title, or interest in or to his or her part or future inventions,
improvements, discoveries, and new ideas, or to patent applications or patents
relating thereto; and he or she warrants that this is a complete list of such
agreements. A copy of each agreement so listed is also attached hereto; and if
no such list or no such copies are attached, the Employee warrants that no such
agreements are in effect.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT 2

Patents, Applications, Inventions

Attached hereto is a list and summary of all patents issued or inventions made
by the Employee before entering the Employee’s employ, all pending applications
filed on such inventions, and all such inventions for which no patents have been
obtained or applications therefore filed and he or she warrants that this is a
complete list of such patents, applications, and inventions. All such patents,
applications, and inventions so listed are excluded from the operations of this
Agreement, and if no such list is attached, the Employee warrants that no such
patents, applications, or inventions exist.

 

B-7